EXHIBIT 10.1

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is entered into as of
October 21, 2008, by and among, VIASPACE Inc., a Nevada corporation (“Parent”),
VIASPACE Green Energy Inc., a British Virgin Islands international business
company and a wholly-owned subsidiary of Parent (“Acquirer”), Sung Hsien Chang,
an individual (“Shareholder”), and China Gate Technology Co., Ltd., a Brunei
Darussalam company (“Licensor”), with respect to the following facts:

WHEREAS, Shareholder is the holder of all issued and outstanding capital stock
of Inter-Pacific Arts Corp., a British Virgin Islands international business
company (“IPA BVI”), and the entire equity interest of Guangzhou Inter-Pacific
Arts Corp., a Chinese wholly owned foreign enterprise registered in Guangdong
province (“IPA China” and together with IPA BVI, “Target”).

WHEREAS, Target is a developer, manufacturer, exporter and distributor of
copyrighted framed artworks for sale in retail stores located throughout the
United States;

WHEREAS, Parent is a publicly traded company in energy and security business on
the OTC Bulletin Board with the ticker symbol “VSPC”;

WHEREAS, for an aggregate purchase price of $16 million, payable in cash and
Parent and Acquirer stock, Shareholder wishes to sell, and Acquirer wishes to
purchase, 70% of IPA BVI’s capital stock and 70% of IPA China’s equity interest
(together, the “70% Interest”) at an initial closing (“First Closing”), and the
remaining 30% of IPA BVI’s capital stock and 30% of IPA China’s equity interest
(the “30% Interest”) at a second closing (“Second Closing”);

WHEREAS, Ko-Hung “Maclean” Wang (“Wang”) is the principal of Licensor, Licensor
has obtained exclusive rights for seedlings of fast-growing proprietary grasses
from Quanzhou Keyi Husbandry Breeding and Planting Co., (“Inventor”), and, in
anticipation of and for the consideration set forth in this Agreement, Licensor
has entered into an agreement with IPA China granting IPA China all of such
exclusive rights (“Grass License”); and

WHEREAS, Acquirer intends to register its equity securities with the Securities
and Exchange Commission in connection with having its stock becoming publicly
traded in the United States;

NOW, THEREFORE, in consideration of the foregoing and the following covenants,
the parties hereto agree as follows:

SECTION 1

ACQUISITION OF SECURITIES; CONSIDERATION

1.1 Purchase and Sale.

(a) First Closing Purchase and Sale. Subject to the terms and conditions hereof,
at the First Closing, Shareholder shall sell to Acquirer, and Acquirer shall
purchase from Shareholder, the 70% Interest, in consideration for 3,500,000
shares of Acquirer’s common stock (the “Acquirer Shares”) and the number of
shares of Parent’s common stock equivalent to US$5,600,000 (the “Parent
Shares”), the share price of which to be calculated as the average closing price
of Parent’s common stock during the 60 day period prior to and including the
First Closing.

(b) Second Closing Purchase and Sale. Subject to the terms and conditions
hereof, at the Second Closing, Shareholder shall sell to Acquirer, and Acquirer
shall purchase from Shareholder, the 30% Interest, in consideration for
$4.8 million (the “Cash Payment”) plus interest (“Interest”) calculated in
accordance with Section 2.6.

1.2 Grass License Consideration. Subject to the terms and conditions hereof, in
consideration for the Grass License, at the First Closing Licensor shall receive
the number of shares of Parent’s common stock equivalent to 4.2% of the total
number of shares of Parent’s common stock issued and outstanding (including the
Parent Shares) as of the First Closing (“First Closing Licensor Shares”), and at
the Second Closing Licensor shall receive the number of shares of Parent’s
common stock equivalent to 1.8% of the total number of shares of Parent’s common
stock issued and outstanding as of the Second Closing (“Second Closing Licensor
Shares”).

SECTION 2

CLOSINGS AND DELIVERIES

2.1 First Closing. The First Closing shall held remotely by facsimile or
electronic mail exchange of signed documents at 5:00 P.M. Pacific Standard Time
on October 21, 2008 (the “First Closing Date”), or at such other time as Parent,
Acquirer, Shareholder and Licensor may agree either in writing or orally.

2.2 First Closing Deliveries. At the First Closing, subject to satisfaction or
waiver of each of the First Closing conditions set forth in Sections 6 and 8,
the parties shall make the following deliveries:

(a) By Parent. Parent shall deliver:



  (i)   to Shareholder (A) a share certificate or certificates in the name of
Shareholder or his designee representing the Parent Shares, and (B) a
shareholders agreement substantially in the form of the attached Exhibit A (the
“Shareholder Agreement”), duly executed by Parent; and



  (ii)   to Licensor a share certificate or certificates in the name of Licensor
or its designees representing the First Closing Licensor Shares.

(b) By Acquirer. Acquirer shall deliver:



  (i)   to Shareholder (A) a share certificate or certificates in the name of
Shareholder or his designees representing the Acquirer Shares, (B) an employment
agreement with Shareholder substantially in the form of the attached Exhibit B
(the “Employment Agreement”), duly executed by Acquirer, and (C) an Employment
Agreement with each of Carl Kukkonen and Stephen Muzi, duly executed by Acquirer
and the respective employees;



  (ii)   to Licensor an Employment Agreement with Wang, duly executed by
Acquirer.

(c) By Shareholder. Shareholder shall deliver:



  (i)   to Parent the Shareholder Agreement, duly executed by Shareholder;



  (ii)   to Acquirer the Employment Agreement with Shareholder, duly executed by
Shareholder.

(d) By Licensor. Licensor shall deliver to Acquirer the Employment Agreement
with Wang, duly executed by Wang.

2.3 Second Closing. The Second Closing shall be held at the RP Office on the
date at or before 240 days after the First Closing Date or at such date that
Parent, Acquirer, Shareholder and Licensor may agree in writing (the “Second
Closing Date”).

2.4 Second Closing Deliveries. At the Second Closing, subject to satisfaction or
waiver of each of the Second Closing conditions set forth in Sections 7 and 9,
the parties shall make the following deliveries:

(a) By Parent. Parent shall deliver:



  (i)   to Shareholder the Cash Payment plus Interest by wire transfer to an
account designated by Shareholder;



  (ii)   to Licensor a share certificate or certificates in the name of Licensor
or its designees representing the Second Closing Licensor Shares.

(b) By Shareholder. Shareholder shall deliver:



  (i)   to Acquirer a share certificate in the name of Acquirer representing 30%
of the capital stock of IPA BVI;



  (ii)   to IPA BVI the Cash Shortfall (defined in Section 2.5), if any, by wire
transfer to IPA BVI’s general funds account.

(c) By Licensor. Licensor shall deliver to IPA China an assignment to IPA China
of the Grass License, duly executed by Licensor (the “Grass Assignment”).

2.5 Cash Shortfall. “Cash Shortfall” means US$3,000,000 minus the amount of all
Cash Equivalents (as defined below), calculated as of the First Closing Date.
During the 75 day period after the First Closing, Acquirer shall engage an
independent auditor acceptable to Shareholder to perform an audit of the
financial records of IPA BVI and IPA China in accordance with SEC rules. During
the course of the audit, the independent auditor will determine if a Cash
Shortfall existed as of the date of the First Closing. Shareholder shall fully
cooperate with such audit. The auditor’s determination shall be binding on
Shareholder and Parent.

(a) “Cash Equivalents” means all cash in IPA BVI’s and IPA China’s bank accounts
plus all Accounts Receivable minus all Accounts Payable minus all other
indebtedness for money, including without limitation, any debt owed to
Shareholder or JJ International (a company owned by Shareholder).

(b) “Accounts Receivable” means any and all rights of IPA BVI and IPA China to
payment for goods sold, leased, licensed, assigned or otherwise disposed of
and/or services rendered including accounts (as defined in the Uniform
Commercial Code of the State of California), general intangibles and any and all
such rights evidenced by chattel paper, instruments or documents.

(c) “Accounts Payable” means, all obligations of IPA BVI and IPA China for
payment of property or services (including trade payables incurred in the
ordinary course of their business).

2.6 Interest. Interest shall accrue on the Cash Payment from the date of this
Agreement through the date six (6) months after the First Closing Date at an
annual rate of six percent (6%) per annum, and thereafter shall accrue at an
annual rate of eighteen percent (18%) per annum.

2.7 Failure to Close Second Closing. Subject to the provisions of Section 10.2,
if the parties fail to close the Second Closing within 240 days after the First
Closing Date:

(a) the receiving parties shall return to the delivering parties all documents,
agreements and certificates received in accordance with Section 2.2;

(b) any and all documents, agreements and certificates delivered in accordance
with Section 2.2 shall be deemed void and of no effect; and

(c) this Agreement shall automatically terminate and the parties shall have no
obligations to one another under this Agreement except for those obligations, if
any, listed in Section 10.2 or that otherwise explicitly survive the termination
of this Agreement.

SECTION 3

REPRESENTATIONS AND WARRANTIES OF SHAREHOLDER AND LICENSOR

The representations and warranties of Shareholder and Licensor in this Agreement
shall be true and correct in all material respects (if qualified by materiality)
and in all respects (if not qualified by materiality) on and as of each Closing
as though such representations and warranties were made on and as of such date
except for changes contemplated by this Agreement and except for representations
and warranties which address matters as of a particular date which shall remain
true and correct as of such particular date.

Except as set forth in the Disclosure Schedule attached hereto as Exhibit C (the
“Shareholder Disclosure Schedule”), Shareholder (and in respect of
Section 3.17(e) only, Licensor) represents and warrants to Parent and Acquirer
as follows:

3.1 Organization and Standing. IPA BVI is an international business company duly
organized and existing under the laws of the British Virgin Islands and is in
good standing under such laws. IPA China is a wholly owned foreign entity duly
organized and existing under the laws of the PRC and is in good standing under
such laws. Each Target has the requisite corporate power to own and operate its
properties and assets, and to carry on its business as presently conducted and
as proposed to be conducted. A true, correct and complete copy of IPA BVI’s and
IPA China’s charter documents, each as amended to date, has been delivered to
Parent. Such documents comply with the requirements of applicable law and are in
full force and effect. Each Target is duly qualified to do business and is in
good standing in every jurisdiction in which it operates its business and in
which the failure to so qualify would have a material adverse effect on the
operations or financial condition of such Target.

3.2 Subsidiaries.

(a) Neither Target owns or controls, directly or indirectly, any equity interest
in any other corporation, partnership, trust, joint venture, association or
entity.

(b) Except as otherwise disclosed in the Shareholder Disclosure Schedule, there
are no agreements, written or otherwise, that would act to restrict
Shareholder’s ability to control all corporate actions that require the approval
of either Target’s shareholders and there are no provisions in IPA BVI’s and IPA
China’s charter documents that would act to restrict Shareholder’s ability to
control all corporate actions that require the approval of IPA BVI or IPA
China’s shareholders.

3.3 Corporate Power. Shareholder has all requisite authority to enter into this
Agreement, the Shareholder Agreement and the Employment Agreement (collectively,
the “Transaction Documents”) and to carry out and perform its other obligations
under the terms of this Agreement. Pertinent registration and shareholder
information regarding IPA China is as follows:

             
Establishment date (date of
business license)
 
£º  
September 12, 2003
 
           
Registered address
  £º   Dali Village, Taihe Township,
Baiyun District, Guangzhou
City, PRC
 
           
Nature of enterprise
  £º   Framed artwork manufacturing
 
           
Registered capital
  £º   RMB450,000
 
           
Shareholder
  £º   Sung Hsien Chang
 
           
Financial Registration No.
  £º     4401110067  
 
           
Tax Registration No.
  £º     440111753463587  
 
           
Business License No.
  £º     007374  
 
           

Pertinent registration and shareholder information regarding IPA BVI is as
follows:

         
Establishment date
  £º   February 24, 2003
 
       
Registered address
  £º   No. 70, Lane 317, Sec. 1, Yanping Road,
Hsinchu, Taiwan
 
       
Nature of enterprise
  £º   International trading
 
       
Registered capital
  £º   US$50,000
 
       
Shareholder
  £º   Sung Hsien Chang
 
       

3.4 Capitalization. Immediately prior to the Closing, the capitalization of each
Target will consist entirely of the following:

(a) IPA BVI. A total of 50,000 authorized shares of common stock, of which
50,000 shares will be issued and outstanding. All of the outstanding shares of
common stock have been duly authorized, fully paid and are nonassessable and
issued in compliance with all applicable corporate and securities laws.

(b) IPA China. The entire equity interest of IPA China is owned by Shareholder.
Such equity interest was issued in compliance with all applicable laws.

(c) Other Securities. Neither Target has issued any stock options or other
rights for employees, directors, or officers of, or consultants to, such Target
to acquire equity securities of such Target and has not adopted any plan
providing for the potential issuance of any such options or rights or agreed to
issue any such options or rights. Neither Target has any obligation (contingent
or otherwise and with or without notice or lapse of time) to (i) issue any
equity securities, or securities exercisable for or convertible into any equity
securities, any subscription, warrant, option, convertible security or other
such right or to issue or distribute to holders of any shares of its capital
stock any evidences of indebtedness of such Target or (ii) purchase, redeem or
otherwise acquire any shares of its capital stock or any interest therein or to
pay any dividend or make any other distribution in respect thereof. No stock
plan, stock purchase, stock option or other agreement or understanding between
Target and any holder of any equity securities or rights to purchase equity
securities provides for acceleration or other changes in the vesting provisions
or other terms of such agreement or understanding as the result of (i)
termination of employment or consulting services (whether actual or
constructive); (ii) any merger, consolidated sale of stock or assets, change in
control or any other transaction(s) by Target; or (iii) the occurrence of any
other event or combination of events.

3.5 Ownership; Liens. Shareholder owns, beneficially and of record, good and
marketable title to all the issued and outstanding equity interests of each of
IPA BVI and IPA China, free and clear of all security interests, liens, adverse
claims, encumbrances, equities, proxies, options or shareholders’ agreements.
Shareholder does not have any options, warrants or any other instruments
entitling Shareholder to exercise, purchase or convert into equity interests of
Target. Subject to PRC law, Shareholder has full right, power and authority to
sell, transfer and deliver the equity interests of IPA China. Shareholder has
full right, power and authority to sell, transfer and deliver the equity
interests of IPA BVI. Shareholder will convey to Acquirer good and marketable
title to the equity interests of IPA BVI and IPA China, free and clear of any
security interests, liens, adverse claims, encumbrances, equities, proxies,
options, shareholders agreements or other contractual restrictions.

3.6 Authorization. All corporate action on the part of each Target and
Shareholder and, with respect to each Target, their respective directors and
stockholders necessary for the authorization, execution, delivery and
performance of the Transaction Documents has been taken or will be taken prior
to the Closing.

(a) The Transaction Documents, when executed and delivered by Shareholder, will
constitute a valid and binding obligation of Shareholder enforceable in
accordance with their terms, subject to laws of general application relating to
specific performance, injunctive relief or other equitable remedies.

3.7 Governmental Consents. Other than for the transfer of the equity interests
of IPA China, no consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any governmental
authority in the PRC, the United States or the BVI is required by either Target
or Shareholder in connection with the consummation of the transactions
contemplated by this Agreement, except as would not otherwise have a Material
Adverse Effect on: (i) the business, condition (financial or otherwise), results
of operations, shareholders’ equity, properties or prospects of either Target,
(ii) the long-term debt or capital stock of either Target or (iii) the
consummation of any of the other agreements, covenants or commitments of either
Target contemplated by this Agreement (any such effect and any material adverse
effect on the business, property, condition (financial or otherwise), results of
operations or prospects is defined as “Material Adverse Effect”). Any such
filings will be made within the time prescribed by law. As of the Second
Closing, Shareholder has obtained all government approvals necessary to transfer
Shareholder’s equity interest in IPA China to IPA BVI.

3.8 Foreign Exchange Matters. As of the Second Closing IPA China has completed
all administrative formalities necessary in order to remit, in Untied States
dollars, any dividends declared and payable upon the equity interest of IPA
China without the necessity of obtaining any discretionary government
authorization in the PRC.

3.9 Compliance with Laws and Other Instruments; No Conflicts. Neither
Shareholder nor either Target is in violation or default of any provisions of
its charter documents, as amended to date or, to Shareholder’s knowledge, any
applicable laws, regulations, judgments, decrees or orders of any governmental
bodies and agencies having jurisdiction over their respective businesses or
properties, other than violations of laws, regulations, judgments, decrees or
orders that could not reasonably be expected to have a Material Adverse Effect.
Neither Shareholder nor any Target is in breach of or default under or, to
Shareholder’s knowledge, alleged to be in breach of or default under, any
material lease, license, contract, agreement, instrument or obligation to which
it is a party or its properties are subject, and neither Shareholder nor any
Target knows of any condition or circumstances that, currently or after notice
or the lapse of time, is likely to result in a breach of, default under or loss
of material benefits under any such lease, license, contract, agreement,
instrument or obligation, other than breaches or defaults that could not
reasonably be expected to have a Material Adverse Effect. The execution,
delivery and performance of the Transaction Documents on the part of Target,
will not result in any such violation or default and will not accelerate
performance, that would have a Material Adverse Effect, in any adverse respect
under the terms of any agreement or instrument.

3.10 Litigation. There is no litigation, action, suit or proceeding, or
governmental inquiry or investigation, pending, or, to Shareholder’s knowledge,
threatened in writing, against either Target, or their properties, nor is either
Target aware of any basis for any of the foregoing. No Target is a party or
subject to the provisions of any order, writ, injunction, judgment or decree of
any court or government agency or instrumentality. There is no action, suit,
proceeding or investigation by any Target currently pending or which either
Target intends to initiate.

3.11 Financial Statements. The unaudited consolidated balance sheet and
statements of operations and cash flows as of and for the fiscal years ended
December 31, 2007, and the unaudited balance sheet and statements of operations
and cash flows as of the and for the three-month, six-month and nine-month
periods ended March 31, 2008, June 30, 2008 and September 30, 2008,
respectively, for each Target (collectively, the “Financial Statements”) fairly
present the financial condition and operating results of Target as of the dates,
and for the periods, indicated therein, subject to normal year-end audit
adjustments. Except as set forth in the Financial Statements, neither Target has
any liabilities, contingent or otherwise, other than (i) liabilities incurred in
the ordinary course of business subsequent to the Financial Statements and (ii)
obligations under contracts and commitments incurred in the ordinary course of
business and not required under US generally accepted accounting principles
applied on a consistent basis throughout the relevant period (“GAAP”) to be
reflected in the Financial Statements.

3.12 Financial Recordkeeping. The operations of each Target have been conducted
at all times in compliance with applicable financial record keeping and
reporting requirements and money laundering statutes of the BVI and the PRC, as
applicable and, to Shareholder’s knowledge, all other jurisdictions to which
each Target is subject, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any applicable governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving either Target with respect to the
Money Laundering Laws is pending or, to the knowledge of Shareholder,
threatened.

3.13 Absence of Certain Changes. Since June 30, 2008, and at all times up to the
Second Closing, there has not been except as would not have a Material Adverse
Effect:

(a) Any change in the assets, liabilities, financial condition or operating
results of either Target from the Financial Statements, except changes in the
ordinary course of business;

(b) any damage, destruction, or loss, whether or not covered by insurance,
materially and adversely affecting the assets, financial condition, properties,
operating results or business of either Target;

(c) any material change or amendment to a material contract or arrangement by
which either Target, or any of their respective assets or properties are bound
or subject;

(d) any resignation or termination of any officer, key employee or group of
employees of either Target;

(e) any material change in any compensation arrangement or agreement with any
employee, officer, director or stockholder of either Target;

(f) any material disagreement with its outside accountants;

(g) any other event or condition of any character that, either individually or
cumulatively, has had a Material Adverse Effect on either Target; or

(h) any arrangement or commitment by either Target to do any of the acts
described in subsections (a) through (g) above.

3.14 Taxes. Each Target has timely filed all tax returns which are required to
be filed by it. All filed returns are true and correct in all material respects
and all taxes shown thereon to be due have been timely paid. As of each Closing,
all taxes owed by Targets have been paid.

3.15 Property and Assets. Each Target has good and marketable title to all of
its respective material properties and assets, including without limitation, the
assets set forth in Section 3.14 of the Shareholder Disclosure Schedule, and
good title to its respective leasehold estates, in each case subject to no
mortgage, pledge, lien, security interest, lease, charge or encumbrance, other
than liens resulting from taxes which have not yet become delinquent and liens
and encumbrances which do not in any case materially detract from the value of
the property subject thereto or materially impair the operations of either
Target (as the case may be), and which have not arisen otherwise than in the
ordinary course of business. Each Target leases or holds land use rights with
respect to all such properties as are necessary to the conduct of its business
as presently operated by the respective party and as proposed to be operated as
described to Parent and Acquirer, except as would not have a Material Adverse
Effect.

3.16 Intellectual Property. Each Target owns or possesses sufficient legal
rights to all patents, trademarks, service marks, trade names, copyrights, trade
secrets, information, licenses, and other proprietary rights (collectively
“Intellectual Property Rights”) necessary for its business as now conducted and
as presently proposed to be conducted, without any known infringement of the
rights of others, including without limitation, all copyright and trademark
rights necessary conduct its artwork business. Neither Target is bound by or a
party to any options, licenses or agreements of any kind with respect to its
respective Intellectual Property Rights or any other person or entity, and there
are no options, licenses, or agreements of any kind relating to such
Intellectual Property Rights, other than licenses or agreements relating to use
rights regarding “off the shelf” or standard products, non-exclusive licenses
issued to customers in the ordinary course of business, copyright licenses in
respect of artworks, the Grass License and the Grass Assignment. Neither Target
has received any communications alleging that it is infringing upon, violating
or otherwise acting adversely to, or that by conducting its business as proposed
it would infringe upon, violate or otherwise act adversely to, the right or
claimed right of any person or entity under or with respect to any Intellectual
Property Rights or licenses of third parties, nor is Target aware of any basis
therefore. Neither Target is aware of any violation by a third party of any of
the Intellectual Property Rights of Target. Neither Target is obligated or under
any liability to make payments by way of royalties, fees or otherwise to any
owner, licensor of, other claimant to, or party to any option, license or
agreement of any kind with respect to, any Intellectual Property Rights except
for commercially available software which Target licenses on standard terms, the
Grass License and the Grass Assignment. Neither Target is aware that any of its
respective employees is obligated under any contract (including licenses,
covenants or commitments of any nature) or other agreement, or subject to any
judgment, decree or order of any court or administrative agency, that would
interfere with their duties to such Target or that would conflict with the
business of such Target as proposed to be conducted. Each Target is the sole
owner of all intellectual property developed by such party.

3.17 Material Contracts and Obligations. Shareholder has provided to Parent and
Acquirer or their counsel, and has listed on the Shareholder Disclosure
Schedule, all contracts and agreements pertaining to such Target (a) with
expected receipts or expenditures in excess of $100,000, (b) involving a license
or grant of rights to or from any Target involving patents, trademarks,
copyrights or other proprietary information applicable to the business of such
Target, (c) providing for indemnification by any Target or with respect to
infringements of proprietary rights, (d) between any Target or and any officer,
director or stockholder other than agreements entered into in the ordinary
course of business, or (e) involving any loans or advances by any Target to any
officer, director or employee which are outstanding as of the date of the
Closing. All such contracts and agreements are legally binding, valid, and in
full force and effect in all material respects. For purposes of this
Section 3.16, the term “Company” shall mean the Target. Notwithstanding the
foregoing, except as set forth in the Shareholder Disclosure Schedule:

(a) There are no agreements, understandings or proposed transactions between
Company and any of its officers, directors, employees, affiliates or any
affiliate thereof.

(b) There are no agreements, understandings, instruments, contracts, proposed
transactions, judgments, orders, writs or decrees to which Company is a party or
to Shareholder’s knowledge by which it is bound which may involve (i) future
obligations (contingent or otherwise) of, or payments to, Company in excess of
$25,000 (other than obligations of, or payments to, Company arising from
agreements with customers and vendors entered into in the ordinary course of
business), (ii) the transfer or license of any patent, copyright, trade secret
or other proprietary right to or from Company (other than licenses by Company of
“off the shelf” or other standard products, and non-exclusive licenses to
customers in the ordinary course of business), or (iii) indemnification by
Company with respect to infringements of proprietary rights (other than
indemnification obligations arising from purchase, sale or license agreements
entered into in the ordinary course of business).

(c) Except as otherwise disclosed in the Shareholder Disclosure Schedule,
Company has not (i) declared or paid any dividends, or authorized or made any
distribution upon or with respect to any class or series of its capital stock,
(ii) incurred or guaranteed any indebtedness for money borrowed or any other
liabilities (other than with respect to indebtedness and other obligations
incurred in the ordinary course of business or as disclosed in the Financial
Statements) individually in excess of $25,000 or, in the case of indebtedness
and/or liabilities individually less than $25,000, in excess of $50,000 in the
aggregate, (iii) made any loans or advances to any person, other than ordinary
advances for travel expenses or in connection with employment relocation, or
(iv) sold, exchanged or otherwise disposed of any of its assets or rights, other
than the sale of its inventory in the ordinary course of business.

(d) For the purposes of subsections (b) and (c) above, all indebtedness,
liabilities, agreements, understandings, instruments, contracts and proposed
transactions involving the same person or entity (including persons or entities
Company has reason to believe are affiliated therewith) shall be aggregated for
the purpose of meeting the individual minimum dollar amounts of such
subsections.

(e) Licensor Agreement. Licensor has entered into an agreement (“Licensor
Agreement”) with Inventor to purchase seedlings of three types of fast-growing,
proprietary grasses developed Inventor and identified as “Giant King Grass”,
“Purple King Grass” and “Elephant Grass”, for use as livestock feed and
cellulose-based fuels. The Licensor Agreement grants Licensor the exclusively
right to purchase such seedlings in the United States and Canada and the
exclusive right to purchase batches of over 20,000 of such seedlings in
Guangdong province, PRC, provided that Licensor purchase a minimum of 1,000,000
of such seedlings each year. Licensor also has non-exclusive rights to purchase
such seedlings for use on a worldwide basis. The term of the Licensor Agreement
is at least three years. Licensor has paid all required licensing or other fees
or payments under the Licensor Agreement as of the First Closing, is not
otherwise in default of the Licensor Agreement, and the Licensor Agreement is
valid and enforceable in accordance with its terms.

(f) Grass License. Licensor has entered into the Grass License with IPA China
pursuant to which Licensor has granted all its rights under the Licensor
Agreement to IPA China. IPA China has paid all required licensing or other fees
or payments under the Grass License as of the First Closing, is not otherwise in
default of the Grass License, and the Grass License is valid and enforceable in
accordance with its terms.

(g) Grass Assignment. As of the Second Closing, the Grass Assignment is valid
and enforceable in accordance with its terms.

3.18 Employees. To the knowledge of Shareholder, no former or current employee,
officer or consultant of a Target is in violation of any obligation to protect
the Intellectual Property Rights of either Target. Neither Target believes it is
or will be necessary to utilize any inventions, trade secrets or proprietary
information of any of its employees made prior to their employment by Target,
except for inventions, trade secrets or proprietary information that have been
assigned to Target. Neither Target is a party to or bound by any currently
effective written employment contract with any of its employees, other than
those that are terminable at will, and, to the knowledge of Shareholder: (i) no
employee or consultant of Target is in violation of any term of any employment
contract; (ii) the continued employment by Target and of its present employees,
and the performance of their respective contracts with independent contractors,
will not result in any such violation; and (iii) neither Target has received any
notice alleging that any such violation has occurred, except as would not have a
Material Adverse Effect. Neither Shareholder nor any Target is aware that any
officer, key employee or group of employees who intends to terminate his, her or
their employment with such Target, nor does Shareholder nor any Target have a
present intention to terminate the employment of any officer, key employee or
group of employees. Except as otherwise disclosed in the Shareholder Disclosure
Schedule, no Target is a party to or bound by any currently effective employment
contract, bonus plan, incentive plan, profit sharing plan, deferred compensation
arrangement, retirement agreement or other employee compensation plan or
agreement. Except as required under PRC law in respect of IPA China employees,
no employee of Target has been granted the right to continued employment by such
Target to any material compensation following termination of employment with
such Target.

3.19 Books and Records. The minute books of each Target contain complete and
accurate records of all meetings and other corporate actions of its shareholders
and its Board of Directors and committees thereof. The stock ledger of each
Target is complete and reflects all issuances, transfers, repurchases and
cancellations of shares of capital stock of such Target.

3.20 Environmental and Safety Laws. No Target is in violation of any applicable
statute, law or regulation relating to the environment or occupational health
and safety, except as would not have a Material Adverse Effect, and to
Shareholder’s knowledge, no material expenditures are or will be required in
order to comply with any such existing statute, law or regulation.

3.21 Employment Laws. Each Target is in compliance with all applicable labor and
employment laws, rules and regulations applicable to their employees (including,
without limitation, the laws of the BVI and the PRC and other laws, rules and
regulations relating to discrimination in the hiring, promotion or pay of
employees and any wage or hour laws), except for matters that would not,
individually or in the aggregate, have a Material Adverse Effect. Neither any
Target and their respective operations are subject to any collective bargaining
agreements in the United States, BVI or PRC, except as required under PRC law.
There is not presently, nor has there been, any strike, labor dispute, slowdown
or stoppage pending or, to Shareholder’s knowledge, threatened against either
Target. To Shareholder’s knowledge, no union organizing activities are currently
taking place concerning the employees of IPA BVI.

3.22 Permits. Each Target has all franchises, permits, licenses, and any similar
authority necessary for the conduct of its respective business as now being
conducted by it, the lack of which would have a Material Adverse Effect, and
will obtain, without undue burden or expense, any similar authority for the
conduct of its businesses in framed art and grass as presently or planned to be
conducted. Neither Target is in default or violation in any material respect
under any of such franchises, permits, licenses or other similar authority.

3.23 Obligations to Related Parties. There are no obligations of any Target to
its respective officers, directors, stockholders, or employees (or members of
their immediate family) other than (a) for payment of salary for services
rendered, (b) reimbursement for reasonable expenses incurred on behalf of such
Target, or (c) for other standard employee benefits made generally available to
all employees. Except as disclosed in Section 3.23 of the Shareholder Disclosure
Schedule, none of the officers, directors or key employees of any Target is
indebted to such Target has any direct or indirect ownership interest in any
firm or corporation with which such Target is affiliated or with which such
Target has a business relationship, or any firm or corporation which competes
directly with such Target, other than passive investments of less than 1% in
publicly traded companies. No officer, director or stockholder, or any member of
their immediate families, is, directly or indirectly, interested in any material
contract with such Target (other than such contracts as relate to any such
person’s ownership of capital stock or other securities of such Target or as
disclosed pursuant to other sections hereto).

3.24 Passive Foreign Investment Company. As of the First Closing, neither Target
is a Passive Foreign Investment Company (“PFIC”) within the meaning of
Section 1297 of the United States Internal Revenue Code of 1986, as amended, and
IPA China does not reasonably expect to become a PFIC in the future.

3.25 Investment Company Act. Neither Target is and, at all times up to and
including consummation of the transactions contemplated by this Agreement, and
after giving effect to application of the net proceeds hereof, will be, subject
to registration as an “investment company” under the Investment Company Act of
1940, as amended, and is and will be an entity “controlled” by an “investment
company” within the meaning of such act.

3.26 Customers.

(a) Section 3.26 of the Shareholder Disclosure Schedule lists and attaches each
and every written customer contract of the Target in effect on the Closing Date.
In addition to the written contracts attached thereto, Section 3.26 of the
Shareholder Disclosure Schedule sets forth accurate summaries of each oral
customer contract to which the Target is a party. None of such customers has
communicated to the Target or Shareholder, verbally or in writing, its intention
to terminate or modify in a manner adverse to the Target its relationship with
the Target as a result of the transactions contemplated by this Agreement or
otherwise; and no such customer has communicated its intention, verbally or in
writing, to the Target or the Stockholder to decrease its volume of business
with the Target from the amounts projected for 2008 and 2009. Shareholder has
provided Parent with a complete and accurate customer list of the Target.

(b) Except as disclosed in Section 3.26 of the Shareholder Disclosure Schedule,
no present customer of the Target (i) has, to Shareholder’s knowledge, filed a
petition in bankruptcy or had a bankruptcy proceeding commenced against him, her
or it, or (ii) has entered into an oral or written agreement with the Target to
delay or modify the amount or timing of the collection of any amounts due from
such customer, or made any request with the Target to do so.

3.27 Customer Obligations

(a) Neither Target nor Shareholder is in violation of any non-competition or
exclusivity obligation to any customer.

3.28 Disclosures. Neither this Agreement nor any Exhibit hereto, when read
together, contains or will contain any untrue statement of a material fact or
omits or will omit to state a material fact necessary in order to make the
statements contained herein or therein, in light of the circumstances under
which they were made, not misleading.

SECTION 4

REPRESENTATIONS AND WARRANTIES OF SHAREHOLDER AND LICENSOR IN RESPECT OF
SECURITIES

Each of Shareholder and Licensor represents and warrants to Parent and Acquirer
as follows:

4.1 Restricted Securities. Shareholder and Licensor are acquiring the shares of
Acquirer and/or Parent (collectively, the “VIASPACE Related Securities”) for
his/her own account (and not for the account of others) for investment and not
with a view to the distribution therefor. Shareholder and Licensor each
acknowledges that the VIASPACE Related Securities will not be registered
pursuant to the Securities Act of 1933, as amended (the “Securities Act”) or any
applicable state securities laws, that the VIASPACE Related Securities will be
characterized as “restricted securities” under federal securities laws, and that
under such laws and applicable regulations the VIASPACE Related Securities
cannot be sold or otherwise disposed of without registration under the
Securities Act or an exemption therefrom. In this regard, Shareholder and
Licensor are familiar with Rule 144 promulgated under the Securities Act (which
can be found at http://www.sec.gov/investor/pubs/rule144.htm), as currently in
effect, and understands the resale limitations imposed thereby and by the
Securities Act; and, Shareholder and Licensor agree not to sell or otherwise
dispose of his/her VIASPACE Related Securities without such registration or an
exemption therefrom.

4.2 Accredited Investor; Non-U.S. Person. Each of Shareholder and Licensor is an
“Accredited Investor” as that term is defined in Rule 501 of Regulation D of the
Securities Act or not a “U.S. Person” as such term is defined by Rule 902 of
Regulation S of the Securities Act. Each of Shareholder and Licensor is able to
bear the economic risk of acquiring the VIASPACE Related Securities pursuant to
the terms of this Agreement, including a complete loss of investment in the
VIASPACE Related Securities.

4.3 Legend. Each of Shareholder and Licensor acknowledges that the
certificate(s) representing the VIASPACE Related Securities shall each
conspicuously set forth on the face or back thereof a legend in substantially
the following form:

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID
ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

If the holder is not a U.S. person, such certificate shall bear the following
legend:

“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.”

SECTION 5

REPRESENTATIONS AND WARRANTIES OF PARENT AND ACQUIRER

Except as set forth in the Disclosure Schedule attached hereto as Exhibit D (the
“VIASPACE Disclosure Schedule”) or the SEC Reports (as defined below), the
representations and warranties of each VIASPACE Entity in this Agreement shall
be true and correct in all material respects (if not qualified by materiality)
and in all respects (if qualified by materiality) on and as of the Closing as
though such representations and warranties were made on and as of such time
except for changes contemplated by this Agreement and except for representations
and warranties which address matters as of a particular date which shall remain
true and correct as of such particular date.

Each of Parent and Acquirer (“VIASPACE Entity”) hereby represents and warrants,
severally but not jointly, to each Shareholder as follows:

5.1 Authorization. This Agreement constitutes each VIASPACE Entity’s valid and
legally binding obligation, enforceable in accordance with its terms except as
may be limited by the effect of rules of law governing the availability of
equitable remedies. Each VIASPACE Entity has full power and authority to enter
into this Agreement.

5.2 Corporate Power. Each VIASPACE Entity have all requisite corporate power to
enter into the Transaction Documents to which it is a party, to sell and issue
the Securities hereunder and to carry out and perform its other obligations
under the terms of this Agreement.

5.3 Authorization. All corporate action on the part of each VIASPACE Entity and,
with respect to each VIASPACE Entity, their respective directors and
stockholders necessary for the authorization, execution, delivery and
performance of this Agreement and the Transaction Documents to which it is a
Party has been taken or will be taken prior to the Closing.

(a) The Transaction Documents, when executed and delivered by each VIASPACE
Entity, will constitute a valid and binding obligation of such VIASPACE Entity
enforceable in accordance with its terms, subject to laws of general application
relating to specific performance, injunctive relief or other equitable remedies.

(b) When issued, sold and delivered in accordance with the terms of this
Agreement for the consideration provided for herein, the shares of VIASPACE
Entity capital stock shall be duly authorized, validly issued, fully paid and
non-assessable and shall be free of any liens or encumbrances, other than
restrictions on transfer under Section 11 of this Agreement and applicable
securities laws.

Upon consummation of the First Closing, there will be 8,600,000 shares of
Acquirer issued and outstanding, of which 5,100,000 will be issued to Parent and
3,500,000 issued to Shareholder. 1,400,000 shares shall be reserved for issuance
under Acquirer’s stock option plan.

5.4 Governmental Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
governmental authority in the United States is required by either VIASPACE
Entity in connection with the consummation of the transactions contemplated by
this Agreement, except as would not otherwise have a Material Adverse Effect on:
(i) the business, condition (financial or otherwise), results of operations,
shareholders’ equity, properties or prospects of either VIASPACE Entity,
(ii) the long-term debt or capital stock of either VIASPACE Entity or (iii) the
consummation of any of the other agreements, covenants or commitments of either
Target contemplated by this Agreement. Any such qualifications and filings will,
in the case of qualifications, be effective on each Closing and will, in the
case of filings, be made within the time prescribed by law.

5.5 Compliance with Laws and Other Instruments; No Conflicts. Neither VIASPACE
Entity is in violation or default of any provisions of its charter documents, as
amended to date or, to its knowledge, any applicable laws, regulations,
judgments, decrees or orders of any governmental bodies and agencies having
jurisdiction over their respective businesses or properties, other than
violations of laws, regulations, judgments, decrees or orders that could not
reasonably be expected to have a Material Adverse Effect. Neither VIASPACE
Entity is in breach of or default under or, to its knowledge, alleged to be in
breach of or default under, any material lease, license, contract, agreement,
instrument or obligation to which it is a party or its properties are subject,
and neither VIASPACE Entity knows of any condition or circumstances that,
currently or after notice or the lapse of time, is likely to result in a breach
of, default under or loss of material benefits under any such lease, license,
contract, agreement, instrument or obligation, other than breaches or defaults
that could not reasonably be expected to have a Material Adverse Effect. The
execution, delivery and performance of the Transaction Documents on the part of
VIASPACE Entity, will not result in any such violation or default and will not
accelerate performance, that would have a Material Adverse Effect, in any
adverse respect under the terms of any agreement or instrument.

5.6 Litigation. There is no litigation, action, suit or proceeding, or
governmental inquiry or investigation, pending, or, to the best of any VIASPACE
Entity’s knowledge, threatened in writing, against any VIASPACE Entity, or their
properties, nor is any VIASPACE Entity aware of any basis for any of the
foregoing. No VIASPACE Entity is a party or subject to the provisions of any
order, writ, injunction, judgment or decree of any court or government agency or
instrumentality. There is no action, suit, proceeding or investigation by any
VIASPACE Entity currently pending or which any VIASPACE Entity intends to
initiate.

5.7 Financial Statements. The audited consolidated balance sheet and statements
of operations and cash flows as of and for the fiscal years ended December 31,
2006 and 2007, and the unaudited balance sheet and statements of operations and
cash flows as of the and for the three-month and six-month periods ended
March 31, 2008 and June 30, 2008, respectively, for Parent as reported in the
SEC Reports (collectively, the “VIASPACE Financial Statements”) have been
prepared in accordance with US generally accepted accounting principles (“GAAP”)
applied on a consistent basis throughout the relevant period, except that the
unaudited VIASPACE Financial Statements do not contain the footnotes required by
GAAP. The VIASPACE Financial Statements fairly present the financial condition
and operating results of Parent on a consolidated basis as of the dates, and for
the periods, indicated therein, subject to normal year-end audit adjustments.
Except as set forth in the VIASPACE Financial Statements, Parent has no
liabilities, contingent or otherwise, other than (i) liabilities incurred in the
ordinary course of business subsequent to the VIASPACE Financial Statements and
(ii) obligations under contracts and commitments incurred in the ordinary course
of business and not required under GAAP to be reflected in the VIASPACE
Financial Statements. Neither of the VIASPACE Entities has filed a petition in
bankruptcy, had a bankruptcy proceeding commenced against it, has made a sale of
assets for the benefit of creditors or has failed to pay its obligations when
due.

5.8 Absence of Certain Changes. Since June 30, 2008, and at all times up to the
Closing, there has not been except as would not have a Material Adverse Effect:

(a) Any change in the assets, liabilities, financial condition or operating
results of Parent from the VIASPACE Financial Statements, except changes in the
ordinary course of business;

(b) any damage, destruction, or loss, whether or not covered by insurance,
materially and adversely affecting the assets, financial condition, properties,
operating results or business of Parent;

(c) any material change or amendment to a material contract or arrangement by
which Parent, or any of its respective assets or properties are bound or
subject;

(d) any resignation or termination of any officer, key employee or group of
employees of Parent;

(e) any material change in any compensation arrangement or agreement with any
employee, officer, director or stockholder of Parent;

(f) any material disagreement with its outside accountants;

(g) any other event or condition of any character that, either individually or
cumulatively, has had a Material Adverse Effect on Parent; or

(h) any arrangement or commitment by Parent to do any of the acts described in
subsections (a) through (i) above.

5.9 Property and Assets. Parent has good and marketable title to all of its
respective material properties and assets, and good title to its respective
leasehold estates, in each case subject to no mortgage, pledge, lien, security
interest, lease, charge or encumbrance, other than liens resulting from taxes
which have not yet become delinquent and liens and encumbrances which do not in
any case materially detract from the value of the property subject thereto or
materially impair the operations of Parent, and which have not arisen otherwise
than in the ordinary course of business. Parent leases or holds land use rights
with respect to all such properties as are necessary to the conduct of its
business as presently operated by the respective party and as proposed to be
operated as described to Target, except as would not have a Material Adverse
Effect.

5.10 Intellectual Property. Parent owns or possesses sufficient legal rights to
all patents, trademarks, service marks, trade names, copyrights, trade secrets,
information, licenses, and other proprietary rights (collectively “Parent
Intellectual Property Rights”) necessary for its business as now conducted and
as presently proposed to be conducted, without any known infringement of the
rights of others. Parent is not bound by or a party to any options, licenses or
agreements of any kind with respect to its respective Parent Intellectual
Property Rights or any other person or entity, and there are no options,
licenses, or agreements of any kind relating to such Parent Intellectual
Property Rights, other than licenses or agreements relating to use rights
regarding “off the shelf” or standard products and non-exclusive licenses issued
to customers in the ordinary course of business. Parent has not received any
communications alleging that it is infringing upon, violating or otherwise
acting adversely to, or that by conducting its business as proposed it would
infringe upon, violate or otherwise act adversely to, the right or claimed right
of any person or entity under or with respect to any Parent Intellectual
Property Rights or licenses of third parties, nor is Parent aware of any basis
therefore. Parent is not aware of any violation by a third party of any of
Parent Intellectual Property Rights. Parent is not obligated or under any
liability to make payments by way of royalties, fees or otherwise to any owner,
licensor of, other claimant to, or party to any option, license or agreement of
any kind with respect to, any Parent Intellectual Property Rights except for
commercially available software which Parent licenses on standard terms. Parent
is not aware that any of its respective employees is obligated under any
contract (including licenses, covenants or commitments of any nature) or other
agreement, or subject to any judgment, decree or order of any court or
administrative agency, that would interfere with their duties to Parent or that
would conflict with the business of Parent as proposed to be conducted. Parent
is the sole owner of all intellectual property developed by such party.

5.11 SEC Reports. Parent is a publicly-held company subject to reporting
obligations pursuant to Section 13 of the Securities Exchange Act of 1934, as
amended (the “1934 Act”) and has a class of Common Stock registered pursuant to
Section 12(g) of the 1934 Act. Pursuant to the provisions of the 1934 Act,
Parent has timely filed all reports and other materials required to be filed
thereunder with the Commission during the preceding twelve months (“SEC
Reports”).

5.12 Listing. Parent Common Stock is quoted on the Over-the-Counter Bulletin
Board under the symbol “VSPC.OB.” Parent has not received any oral or written
notice that its Common Stock is not eligible nor will become ineligible for
quotation on the Bulletin Board nor that its Common Stock does not meet all
requirements for the continuation of such quotation. Parent satisfies all the
requirements for the continued quotation of its Common Stock on the Bulletin
Board.

5.13 Resale of the Parent Shares. Parent will take all action under its control
that is necessary to permit Shareholder to resell the Parent Shares beginning on
the Second Closing Date or 6 months after the date of issuance of the Parent
Shares, whichever is later, in accordance with Rule 144 promulgated by the
Securities and Exchange Commission.

SECTION 6

CONDITIONS TO PARENT’S AND ACQUIRER’S OBLIGATIONS AT FIRST CLOSING

The obligations of each VIASPACE Entity at the First Closing are subject to the
fulfillment or waiver, on or before the First Closing, of each of the following
conditions:

6.1 Representations and Warranties True. Each of the representations and
warranties of contained in Sections 3 and 4 shall be true and correct on and as
of the First Closing Date.

6.2 Performance of Obligations; Consents. Shareholder and Licensor shall have
performed and complied with all agreements, obligations and conditions contained
in this Agreement that are required to be performed or complied with by
Shareholder and Licensor on or before the First Closing Date.

6.3 Securities Exemptions. The issuance of the VIASPACE Related Securities to
Shareholder and Licensor pursuant to this Agreement shall be exempt from the
registration requirements of the Securities Act, and the registration and/or
qualification requirements of all other applicable securities laws.

6.4 Compliance Certificate. Shareholder shall have delivered to Parent a
certificate dated as of the First Closing Date, signed by Shareholder,
certifying that the conditions set forth in Sections 6.1 and 6.2 have been
satisfied, and stating that there shall have been no material adverse change in
the business, affairs, operations, properties, assets or conditions of Target
since the date of the Financial Statements.

6.4 Consents, Permits and Waivers. Any and all consents, permits,
authorizations, approvals and waivers, from and of applicable governmental or
regulatory bodies and other third persons, that are necessary or appropriate for
consummation of the transactions contemplated by the First Closing shall have
been obtained (except for such as may be properly obtained subsequent to the
First Closing).

6.5 Corporate Documents. Shareholder shall have delivered to Parent or its
counsel, copies of all corporate documents of Target as Parent shall reasonably
request.

6.6 Officer’s Certificate. Parent shall have received from Shareholder a
certificate having attached thereto each Target’s charter documents as in effect
at the time of the First Closing.

6.7 Due Diligence Investigation. Parent shall have completed to its reasonable
satisfaction a due diligence review of the business and operations of each
Target.

6.8 Financial Statements . Shareholder shall have delivered to Parent a copy of
unaudited financial statements for the fiscal year ended December 31, 2007, and
the quarterly periods ending March 31, 2008, June 30, 2008 and September 30,
2008 that are generally consistent with the financial information previously
provided regarding the financial condition and performance of each Target.

6.9 Shareholder Agreement. Shareholder shall have executed the Shareholder
Agreement.

6.10 Employment Agreement. Shareholder and Wang shall each have executed the
Employment Agreement.

SECTION 7

CONDITIONS TO PARENT’S AND ACQUIRER’S OBLIGATIONS AT SECOND CLOSING

The obligations of each VIASPACE Entity at the Second Closing are subject to the
fulfillment or waiver, on or before the Second Closing, of each of the following
conditions:

7.1 Representations and Warranties True. Each of the representations and
warranties contained in Sections 3 and 4 shall be true and correct on and as of
the Second Closing Date and, to the extent not true or correct, represent a
reduction in the value of IPA China, IPA BVI or the Grass Assignment for which
Shareholder has declined to promptly reimburse Acquirer.

7.2 Performance of Obligations; Consents. Shareholder shall have performed and
complied with all material agreements and obligations contained in this
Agreement that are required to be performed or complied with by Shareholder on
or before the Second Closing Date.

7.3 Securities Exemptions. The issuance of the VIASPACE Related Securities to
Shareholder and Licensor pursuant to this Agreement shall be exempt from the
registration requirements of the Securities Act, and the registration and/or
qualification requirements of all other applicable securities laws.

7.4 Compliance Certificate. Shareholder shall have delivered to Parent a
certificate dated as of the Second Closing Date, signed by Shareholder,
certifying that the conditions set forth in Sections 7.1 and 7.2 have been
satisfied, and stating that there shall have been no material adverse change in
the business, affairs, operations, properties, assets or conditions of Target
since the date of the Financial Statements.

7.5 Consents, Permits and Waivers. Any and all consents, permits,
authorizations, approvals and waivers, from and of applicable governmental or
regulatory bodies and other third persons, that are necessary for consummation
of the transactions contemplated by the Second Closing shall have been obtained
(except for such as may be properly obtained subsequent to the Second Closing).

7.6 Corporate Documents. Shareholder shall have delivered to Parent or its
counsel, copies of all corporate documents of Target as Parent shall reasonably
request.

7.7 Officer’s Certificate. Parent shall have received from Shareholder a
certificate having attached thereto each Target’s charter documents as in effect
at the time of the Second Closing.

7.8 Due Diligence Investigation. Parent shall have completed to its reasonable
satisfaction a due diligence review of the business and operations of each
Target.

7.9 IPA China Equity Transfer. Shareholder shall have transferred his entire
equity interest in IPA China to IPA BVI.

7.10 Grass Assignment. Licensor shall have executed the Grass Assignment.

SECTION 8

CONDITIONS TO SHAREHOLDER’S OBLIGATIONS AT FIRST CLOSING

The obligations of Shareholder at the First Closing are subject to the
fulfillment or waiver, on or before the First Closing, of each of the following
conditions:

8.1 Representations and Warranties. The representations and warranties made by
Parent and Acquirer in Section 5 hereof shall have been true and correct when
made and shall be true and correct as of the First Closing Date.

8.2 Performance of Obligations; Consents and Waivers. Each VIASPACE Entity shall
have performed and complied with all agreements, obligations and conditions
contained in this Agreement that are required to be performed or complied with
by it on or before the First Closing Date.

8.3 Corporate Documents. Parent shall have delivered to Shareholder or its
counsel, copies of all corporate documents of each VIASPACE Entity as
Shareholder shall reasonably request.

8.4 Consents, Permits and Waivers. Any and all consents, permits,
authorizations, approvals and waivers, from and of applicable governmental or
regulatory bodies and other third persons, that are necessary or appropriate for
consummation of the transactions contemplated by the First Closing shall have
been obtained (except for such as may be properly obtained subsequent to the
First Closing).

8.5 Shareholder Agreement. Parent shall have executed the Shareholder Agreement.

8.6 Employment Agreements. Acquirer shall have executed the Employment Agreement
with Shareholder and Acquirer and each of Carl Kukkonen and Stephen Muzi,
respectively, shall have executed an Employment Agreement.

SECTION 9

CONDITIONS TO SHAREHOLDER’S OBLIGATIONS AT SECOND CLOSING

The obligations of Shareholder at the Second Closing are subject to the
fulfillment or waiver, on or before the Second Closing, of each of the following
conditions:

9.1 Representations and Warranties. The representations and warranties made by
Parent and Acquirer in Section 5 hereof shall have been true and correct as of
the Second Closing Date.

9.2 Performance of Obligations; Consents and Waivers. Each VIASPACE Entity shall
have performed and complied with all agreements, obligations and conditions
contained in this Agreement that are required to be performed or complied with
by it on or before the Second Closing Date.

9.3 Corporate Documents. Parent shall have delivered to Shareholder or its
counsel, copies of all corporate documents of each VIASPACE Entity as
Shareholder shall reasonably request.

9.4 Consents, Permits and Waivers. Any and all consents, permits,
authorizations, approvals and waivers, from and of applicable governmental or
regulatory bodies and other third persons, that are necessary or appropriate for
consummation of the transactions contemplated by the Second Closing shall have
been obtained (except for such as may be properly obtained subsequent to the
Second Closing).

9.5 Cash Payment. Parent shall have obtained funds for the Cash Payment, and
shall have notified Shareholder in writing at least 7 days prior to the Second
Closing Date that such funds have been obtained and are ready for transfer to
Shareholder.

SECTION 10

COVENANTS

10.1 Registration.

(a) Within 150 days of the Closing, Acquirer shall prepare and file with the
U.S. Securities and Exchange Commission (“SEC”) a registration statement
covering the resale of all or such maximum portion of Acquirer common stock
issued pursuant to Sections 1 and 2 of this Agreement as permitted by SEC
regulations (“Registration Statement”) that are not then registered on an
effective Registration Statement for an offering to be made on a continuous
basis pursuant to Rule 415. Alternatively, Acquirer shall register its common
stock on a registration statement on Form 10.

(b) Subject to the terms of this Agreement, Acquirer shall use its best efforts
to cause a Registration Statement to be declared effective under the Securities
Act as promptly as possible after the filing thereof.

(c) Acquirer shall use its best efforts to qualify its Common Stock for
quotation on a Trading Market (as defined below) as soon as practicable, but in
no event later than the 240th day after the closing of this Agreement or the
90th day after the effectiveness of the Registration Statement on Form S-1
registering some or all of Acquirer Common Stock or on Form 10 (such date, the
“Reporting Date” and such event, the “Liquidity Event”); provided, that if (i)
there is material non-public information regarding Acquirer which the Board of
Directors reasonably determines not to be in Acquirer’s best interest to
disclose and which Acquirer is not otherwise required to disclose, or (ii) there
is a significant business opportunity (including, but not limited to, the
acquisition or disposition of assets (other than in the ordinary course of
business) or any merger, consolidation, tender offer or other similar
transaction) available to Acquirer which the Board of Directors reasonably
determines not to be in Acquirer’s best interest to disclose, then Acquirer may
postpone the Reporting Date for a period not to exceed thirty (30) consecutive
days. “Trading Market” means the following markets or exchanges on which
Acquirer Common Stock is listed or quoted for trading on the date in question:
the American Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global
Market, the Nasdaq Global Select Market, the New York Stock Exchange, the OTC
Bulletin Board or Pink Sheets. The Reporting Date shall be extended that number
of days for (i) any banking or trading market moratorium, declared either by the
United States or California State authorities, any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market; or (ii) any period of time during which FINRA reviews a Form 211
application, including any amended applications, with respect to Acquirer
submitted by a market maker.

10.2 Shareholder Rights Upon Failure to Close. In the event that the Second
Closing fails to occur and Parent’s closing conditions to the Second Closing as
set forth in Sections 7.1 through 7.7, 7.9 and 7.10 have been satisfied, and

(a) Acquirer’s common stock is listed on a Trading Market within 240 days after
the First Closing Date, then Shareholder and/or his designees shall retain the
Acquirer Shares and Parent shall transfer all shares of Acquirer common stock it
holds to Shareholder.

(b) Acquirer’s common stock is not listed on a Trading Market within 240 days
after the First Closing Date, then Shareholder shall retain the Parent Shares.

10.3 Non-Competition. In the event that the Second Closing fails to occur, none
of the VIASPACE Entities or their affiliates, or any of their directors or
officers, shall engage in the Grass Business for a period of three years after
the First Closing Date.

10.4 Shareholder Rights After Second Closing. Provided that the Second Closing
has occurred, if Acquirer common stock is not listed on a Trading Market within
240 days after the First Closing Date, then Parent will issue to Shareholder the
number of shares of its common stock equivalent to US$5,600,000. The stock price
will be calculated as the average closing price of Parent’s common stock during
the 60 day period prior to and including the Second Closing Date. In exchange,
Shareholder shall return all shares of Acquirer common stock it received
pursuant to this Agreement to Parent

10.5 Land Availability. Licensor and Shareholder each represents and covenants
that at least 100 hectares of arable land in Guangdong province in the PRC will
be available for grass farming by Target within 12 months after the First
Closing Date. Any agreement regarding such land use rights shall grant the land
use rights to Target, but shall be assignable to Acquirer at Acquirer’s option.
The term of such agreement, including possible renewals, shall be at least 10
years.

10.6 Licensor Agreement. Licensor covenants that Licensor shall use best
commercial efforts, and shall pay all required fees, to insure that the Licensor
Agreement remains in full force and effect through the Second Closing.

10.7 Grass License. Licensor and Shareholder each covenants to use best
commercial efforts, and each shall pay all required fees, to insure that the
Licensor Agreement and the Grass License each remains in full force and effect
through the Second Closing.

10.8 Approval of IPA China Equity Assignment. As promptly as possible,
Shareholder shall obtain approval by the relevant government authorities for the
transfer of 100% of the equity interests of IPA China to IPA BVI. Prior to
obtaining such approval, Shareholder shall hold such equity interests in trust
for the benefit of IPA BVI.

10.9 Acquirer Organization

(a) Designation of Share Certificate Holders. Shareholder and Licensor may
request that any share certificates issued under this Agreement be issued in the
name of persons as Shareholder or Licensor may designate, provided that such
persons shall provide such representations and warranties regarding such shares
as may be required by Parent or Acquirer.

(b) Stock Options. Acquirer shall establish a stock option plan (the “Option
Plan”) and shall reserve 1,400,000 shares of common stock for issuance of
options to Acquirer management and employees under the Option Plan.

(c) Management. Carl Kukkonen will be the Chief Executive Officer of Acquirer
upon the First Closing, and of IPA BVI and IPA China upon the Second Closing;
Stephen Muzi will be the Chief Financial Officer, Treasurer and Secretary of
Acquirer upon the First Closing, and of IPA BVI and IPA China upon the Second
Closing. Shareholder will be President of IPA BVI and IPA China upon the First
Closing, and of Acquirer upon the Second Closing. Wang will be Managing Director
of Grass Development of IPA China upon the First Closing. Shareholder shall
manage and control the operations of IPA China and IPA BVI through the Second
Closing.

(d) 2007 and 2006 Audit. Shareholder will fully cooperate with and use best
efforts to cause IPA China and IPA BVI to undertake an audit of their financial
condition based on GAAP for the years ended December 31, 2007 and 2006, , and to
complete such audits — as soon as practicable after the First Closing and
promptly deliver copies of the audited financial statements to Parent. Target
will, in addition, provide to Parent quarterly financial statements within
thirty (30) days following the completion of each of its first three fiscal
quarters for both the current fiscal year and the fiscal year immediately
preceding.

(e) Internal Controls. Each Target shall establish and maintain a system of
internal accounting and other controls sufficient to provide reasonable
assurances that: (i) access to assets is permitted only in accordance with
management’s general or specific authorization, and (ii) the recorded accounting
for assets is compared with existing assets at reasonable intervals and
appropriate action is taken with respect to any differences.

10.10 Indemnification.

(a) Each of Shareholder and Licensor, severally but not jointly, agrees to
indemnify and hold harmless each VIASPACE Entity (and its respective directors,
officers, affiliates, agents, employees, consultants, successors and assigns)
from and against any and all losses, liabilities, deficiencies, costs, damages
and expenses (including, without limitation, reasonable attorneys’ fees, charges
and disbursements) incurred by such VIASPACE Entity as a result of any
inaccuracy of the representations or warranties or breach of covenants by
Shareholder or Licensor, respectively, herein.

(b) Each VIASPACE Entity agrees, severally but not jointly, to indemnify and
hold harmless Shareholder and Licensor and its directors, officers, affiliates,
agents, employees, consultants, successors and assigns from and against any and
all losses, liabilities, deficiencies, costs, damages and expenses (including,
without limitation, reasonable attorneys’ fees, charges and disbursements)
incurred by Shareholder and Licensor as a result of any inaccuracy of the
representations or warranties or breach of covenants by such VIASPACE Entity
herein.

(c) Any party claiming to be entitled to indemnification under this section (an
“indemnified party”) will give written notice to the indemnifying party of any
matter giving rise to a claim for indemnification; provided, that the failure of
any party entitled to indemnification hereunder to give notice as provided
herein shall not relieve the indemnifying party of its obligations under this
section, except to the extent that the indemnifying party is actually prejudiced
by such failure to give notice. In case any such action, proceeding or claim is
brought against an indemnified party in respect of which indemnification is
sought hereunder, the indemnifying party shall be entitled to participate in
and, unless in the reasonable judgment of the indemnifying party a conflict of
interest between it and the indemnified party exists with respect to such
action, proceeding or claim (in which case the indemnifying party shall be
responsible for the reasonable fees and expenses of one separate counsel for the
indemnified parties), to assume the defense thereof with counsel reasonably
satisfactory to the indemnified party. In the event that the indemnifying party
advises an indemnified party that it will not contest such a claim for
indemnification hereunder, or fails, within thirty (30) days of receipt of any
indemnification notice to notify, in writing, such person of its election to
defend, settle or compromise, at its sole cost and expense, any action,
proceeding or claim (or discontinues its defense at any time after it commences
such defense), then the indemnified party may, at its option, defend, settle or
otherwise compromise or pay such action or claim. In any event, unless and until
the indemnifying party elects in writing to assume and does so assume the
defense of any such claim, proceeding or action, the indemnified party’s costs
and expenses arising out of the defense, settlement or compromise of any such
action, claim or proceeding shall be losses subject to indemnification
hereunder. The indemnified party shall cooperate fully with the indemnifying
party in connection with any negotiation or defense of any such action or claim
by the indemnifying party and shall furnish to the indemnifying party all
information reasonably available to the indemnified party which relates to such
action or claim. The indemnifying party shall keep the indemnified party fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto. If the indemnifying party elects to defend
any such action or claim, then the indemnified party shall be entitled to
participate in such defense with counsel of its choice at its sole cost and
expense. The indemnifying party shall not be liable for any settlement of any
action, claim or proceeding effected without its prior written consent.
Notwithstanding anything in this Section 8.5 to the contrary, the indemnifying
party shall not, without the indemnified party’s prior written consent, settle
or compromise any claim or consent to entry of any judgment in respect thereof
which imposes any future obligation on the indemnified party or which does not
include, as an unconditional term thereof, the giving by the claimant or the
plaintiff to the indemnified party of a release from all liability in respect of
such claim. The indemnity agreements contained herein shall be in addition to
(a) any cause of action or similar rights of the indemnified party against the
indemnifying party or others, and (b) any liabilities the indemnifying party may
be subject to pursuant to the law. No indemnifying party will be liable to the
indemnified party under this Agreement to the extent, but only to the extent,
that a loss, claim, damage or liability is attributable to the indemnified
party’s breach of any of the representations, warranties or covenants made by
such party in this Agreement or in the other Transaction Documents.

10.11 Gross Profit-Based Calculation and Payment.

(a) As promptly as possible following the Second Closing, IPA BVI and IPA China
shall prepare, and its independent outside auditors (“Auditors”) acceptable to
Acquirer and Shareholder shall review, the IPA BVI and IPA China financial
statements for the 2008 fiscal year, copies of which shall be delivered to
Shareholder and Acquirer (“2008 Financial Statements”).

(b) Shareholder and his auditors shall have the right to examine the work papers
of the Auditors utilized in preparing the 2008 Financial Statements, and shall
have full access to the books, records, properties and personnel of IPA BVI and
IPA China for purposes of verifying the accuracy and fairness of the
presentation of the 2008 Financial Statements.

(c) The values or amounts for each item reflected on the 2008 Financial
Statements shall be binding upon Shareholder, unless Shareholder timely delivers
a written notice of disagreement within 15 days of his receipt of the 2008
Financial Statements reasonably describing the extent and nature of such
disagreement (“Dispute Notice”). If Acquirer and Shareholder are unable to
resolve any such disagreement within 15 days after the date of the Dispute
Notice, the disagreement shall be submitted to another independent auditor
acceptable to Shareholder and Acquirer. If Shareholder and Acquirer are unable
to select such auditor, then Shareholder and Acquirer shall each select an
independent auditor who shall select such auditor. If such auditor determines
that any amount shown in the 2008 Financial Statements is erroneous, such
erroneous amount shall be deleted from the 2008 Financial Statements and the
correct amount as determined by such auditor shall be inserted in lieu thereof.
The 2008 Financial Statements, as so corrected, shall constitute the 2008
Financial Statements for purposes of this Agreement.

(d) immediately upon the expiration of the 15-day period for giving the Dispute
Notice, if no Dispute Notice is given, or immediately upon the resolution of
disputes, if the Gross Profit (as defined below) ) as indicated in the 2008
Financials Statements is less than $1,500,000, then Shareholder will compensate
the difference to Acquirer in cash promptly by depositing such cash into
Acquirer’s bank accounts. “Gross Profit” is defined as gross sales revenue of
IPA BVI and IPA China less all costs directly related to sales determined in
accordance with GAAP.

10.12 Books and Records. From the date of this Agreement and until the Second
Closing, Shareholder will cause each Target will keep true records and books of
account in which full, true and correct entries will be made of all dealings or
transactions in relation to its business and affairs in accordance with
generally accepted accounting principles applied on a consistent basis.

10.13 Governmental Authorities. From the date of this Agreement and until the
Second Closing, Shareholder will cause each Target shall duly observe and
conform in all material respects to all valid requirements of governmental
authorities relating to the conduct of its business or to its properties or
assets.

10.14 Intellectual Property. From the date of this Agreement and until the
Second Closing, Shareholder will cause each Target shall maintain in full force
and effect its corporate existence, rights and franchises and all licenses and
other rights to use intellectual property owned or possessed by it and
reasonably deemed to be necessary to the conduct of its business.

10.15 Properties. From the date of this Agreement and until the Second Closing,
Shareholder will cause each Target will keep its properties in good repair,
working order and condition, reasonable wear and tear excepted, and from time to
time make all necessary and proper repairs, renewals, replacements, additions
and improvements thereto; and each Target will at all times comply with each
provision of all leases to which it is a party or under which it occupies
property if the breach of such provision could reasonably be expected to have a
Material Adverse Effect.

10.16 Bank Signatories. After the Second Closing, each Target shall cause Carl
Kukkonen to be added as a signatory authority to all bank accounts, including
without limitation, those located in the PRC and Taiwan.

10.17 Permit Transfer. Any transferable licenses held by Shareholder related to
either Target or the business in connection with the Grass License or Grass
Assignment shall be transferred to Acquirer after the Second Closing.

10.18 Asset Disposition. Prior to the Second Closing, it is required that Parent
obtain Shareholder’s prior written approval in order to cause Acquirer to issue
any shares of Acquirer common stock. Prior to the Second Closing, Target may not
sell, transfer, pledge, mortgage any of its assets and properties, except in the
ordinary course of business, without the unanimous written consent of the Board
of Directors of Acquirer.

10.19 Customers. Each Target shall cause each current customer of the Grass
Business and the artworks business to maintain its business relations with the
Target such that it shall continue to purchase products and services from the
Targets.

10.20 Acquirer Loan. At any time after the First Closing and prior to the Second
Closing, Shareholder may request Acquirer to grant a non-recourse loan to
Shareholder of up to One Million Five Hundred Thousand U.S. dollars
($1,500,000). After obtaining such funds from IPA BVI or IPA China, Acquirer
shall deliver the loan proceeds within ten (10) days after receipt of any such
written request. Interest on the loan shall accrue at six percent (6%) per annum
and all principal and interest shall be due and payable when and if Acquirer
files the registration statement described in Section 10.1(a) or the Second
Closing occurs, whichever is first. The loan shall be evidenced by a promissory
note to be made by Shareholder in favor of Acquirer, with such additional terms
and conditions as may be reasonably requested by Acquirer.

10.21 Further Assurances. At any time and from time to time after either
Closing, at Parent’s or Acquirer’s request and without further consideration,
Shareholder shall promptly execute and deliver such instruments of sale,
transfer, conveyance, assignment and confirmation, and take all such other
action as Parent or Acquirer may reasonably request to carry out the purpose and
intent of this Agreement and the Transaction Documents.

10.22 IPA BVI Stock Certificate. Shareholder shall cause a share certificate in
Acquirer’s name representing 70% of the capital stock of IPA BVI to be delivered
to Acquirer on or within ten days after the First Closing.

SECTION 11

RESTRICTIONS ON TRANSFERABILITY OF SECURITIES

11.1 Restrictions on Transferability. The Securities shall not be transferable
except upon the conditions specified in this Section 9. Each VIASPACE Entity
will cause any proposed transferee of the Securities held by such party to agree
to take and hold such Securities subject to the provisions and upon the
conditions specified in this Section 9 and in accordance with applicable U.S.
federal securities laws.

11.2 Restrictive Legends. Each certificate representing the Securities, and any
other securities issued in respect of the Securities upon any stock split, stock
dividend, recapitalization, merger, consolidation or similar event (except as
otherwise permitted by the provisions of this Section 9), shall be stamped or
otherwise imprinted with legends specified in Section 4.4 together with any
other legends required by applicable securities laws.

11.3 Removal of Legend and Transfer Restrictions. Any legend endorsed on a
certificate pursuant to subsection 9.2 and the stop transfer instructions with
respect to such legended Securities shall be removed, and VIASPACE Entity shall
issue a certificate without such legend to the holder of such Securities
(i) pursuant to a registration statement under the Securities Act, or (ii) six
(6) months after issuance pursuant to Rule 144.

11.4 Sale of Parent and Acquirer Shares. Prior to the Second Closing,
Shareholder shall not sell, pledge, hypothecate or other transfer any of the
Acquirer Shares or the Parent Shares and Licensor shall not sell, pledge,
hypothecate or other transfer any of the First Closing Licensor Shares.

SECTION 12

MISCELLANEOUS

12.1 Entire Agreement; Amendment. This Agreement and the exhibits to this
Agreement constitute the full and entire understanding and agreement between the
parties with regard to the subjects hereof and thereof, and any and all other
written or oral agreements relating to the subject matter hereof existing
between the parties hereto are expressly superseded hereby. Any term of this
Agreement may be amended and the observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively) only with the written consent of Shareholder and Licensor on the
one hand, and Parent on the other hand. Any amendment or waiver effected in
accordance with this Section 9.1 shall be binding upon each party and each
future holder of the securities purchased hereunder.

12.2 Governing Law. This Agreement shall be deemed to have been executed and
delivered in California and both this Agreement and the transactions
contemplated hereby shall be governed as to validity, interpretation,
construction, effect, and in all other respects by the laws of California,
without regard to the conflicts of laws principals thereof. Each of Shareholder,
Licensor, Parent and Acquirer irrevocably submits to the exclusive jurisdiction
of the courts of the State of California located in Los Angeles County and the
United States District Court for the Central District of California for the
purpose of any suit, action, proceeding or judgment relating to or arising out
of this Agreement and the transactions contemplated hereby. Service of process
in connection with any such suit, action or proceeding may be served on each
party hereto anywhere in the world by the same methods as are specified for the
giving of notices under this Agreement. Each of the parties hereto irrevocably
consents to the jurisdiction of any such court in any such suit, action or
proceeding and to the laying of venue in such court. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

12.3 Survival. Unless otherwise set forth in this Agreement, the
representations, warranties, covenants and agreements made herein shall survive
the execution and delivery of this Agreement and the Closing for a period of
eighteen (18) months as from the Closing; provided however, that representations
in Sections 3.1 through 3.6, Section 4, and Section 5.1 through 5.4 shall
survive indefinitely. The provisions of Sections 10.2, 10.3 and 10.10 shall
survive termination of this Agreement.

12.4 Successors and Assigns. Except as otherwise provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
assigns, heirs, executors and administrators of the parties hereto. Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and assigns any rights,
remedies, obligations or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.

12.5 Notices, Etc. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed effectively given (i) upon
actual delivery to the party to be notified, (ii) 24 hours after confirmed
facsimile or e-mail transmission, or (iii) two business days after deposit with
a recognized overnight courier, addressed at such party’s address set forth on
the signature page, or at such other address as such party shall have furnished
to Shareholder and Parent in writing upon 10 days’ notice.

12.6 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument.

12.7 Titles and Subtitles; References. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement. All references in this Agreement to
sections, paragraphs, exhibits and schedules shall, unless otherwise provided,
refer to sections and paragraphs hereof and exhibits and schedules attached
hereto, all of which exhibits and schedules are incorporated herein by this
reference.

12.8 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then such provision(s)
shall be excluded from this Agreement and the balance of the Agreement shall be
interpreted as if such provision(s) were so excluded and shall be enforceable in
accordance with its terms.

12.9 Expenses. Each party shall initially bear their respective expenses and
legal fees incurred in connection with the negotiation and consummation of this
Agreement.

12.10 Attorney Fees. Notwithstanding any other provision herein, if any action
at law or in equity is necessary to enforce or interpret the terms of this
Agreement or the exhibits hereto, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and disbursements in addition to any other
relief to which such party may be entitled.

12.11 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each party will be
entitled to specific performance of each other’s obligations under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation the defense that a remedy
at law would be adequate.

12.12 Independent Nature of Parties’ Obligations and Rights. The obligations of
each party under any Transaction Document is several and not joint with the
obligations of any other party and no party shall be responsible in any way for
the performance of the obligations of any other party under any Transaction
Document. Nothing contained herein or in any Transaction Document, and no action
taken by any party pursuant thereto, shall be deemed to constitute any of the
parties as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the parties are in any way acting in
concert with respect to such obligations or the transactions contemplated by the
Transaction Document. Each party shall be entitled to independently protect and
enforce its rights, including without limitation the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other party to be joined as an additional party in any
proceeding for such purpose. Each party has been represented by its own separate
legal counsel in their review and negotiation of the Transaction Documents.

[signature page follows]

IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement as of the date first set forth above.

VIASPACE INC.

By: /s/ Carl Kukkonen
Carl Kukkonen, Chief Executive Officer


VIASPACE Green Energy Inc.

By: /s/ Carl Kukkonen
Carl Kukkonen, Chief Executive Officer


/s/ Sung Hsien Chang
SUNG HSIEN CHANG

China Gate Technology Co., Ltd.

By: /s/ Ko-Hung Wang
Ko-Hung Wang (Maclean Wang), Chief Executive Officer

